Exhibit 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED
PURCHASE AND SALE AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT, dated
as of October 26, 2004 (this “Amendment”), is entered into among SEQUA
CORPORATION, a Delaware corporation (“Sequa”), SEQUA RECEIVABLES CORP., a New
York corporation (the “Company”), each remaining originator (each a “Remaining
Originator”; and collectively, the “Remaining Originators”) identified as a
“Remaining Originator” on the signature pages hereto and SEQUA CAN MACHINERY,
INC., an Ohio corporation (the “Released Originator”).

RECITALS

1.

Sequa, the Company, the Remaining Originators and the Released Originator are
parties to the Amended and Restated Purchase and Sale Agreement, dated as of
April 30, 2004 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Agreement”); and

2.

The parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.

Certain Defined Terms.  Capitalized terms that are used herein without
definition are used as defined in the Agreement, and, if not defined therein, as
defined in Exhibit I to the Receivables Purchase Agreement (as defined in the
Agreement).

2.

Amendment to Agreement.  The Agreement is hereby amended as follows:

The parties hereto hereby agree that upon the effectiveness of this Amendment
(i) the Released Originator shall no longer be an Originator under the Agreement
or party to the Agreement or any other Transaction Document and shall no longer
have any obligations or rights thereunder (other than such obligations which by
their express terms survive termination of the Agreement or any Transaction
Document), (ii) no Receivables shall be deemed sold by the Released Originator
to the Company and (iii) the definition of “Originators” shall be deemed to
exclude the Released Originator.




3.

Representations and Warranties; No Default. Sequa and each of the Remaining
Originators hereby represents and warrants to each of the parties hereto and to
the Collateral Agent and the Committed Purchasers as follows:

(a)

Representations and Warranties. The representations and warranties contained in
the Agreement are true and correct as of the date hereof.

(b)

No Default. Both before and immediately after giving effect to this Amendment
and the transactions contemplated hereby, no Purchase and Sale Termination Event
or Unmatured Purchase and Sale Termination Event exists or shall exist.

4.

Effect of Amendment.  All provisions of the Agreement, as expressly amended and
modified by this Amendment, shall remain in full force and effect.  After this
Amendment becomes effective, all references in the Agreement (or in any other
Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment.  This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.  Upon the effectiveness of this
Amendment and at all times thereafter, references to the Released Originator (in
such capacity or in any other capacity, including, without limitation, its
individual capacity) in the Agreement, the Receivables Purchase Agreement, any
other Transaction Document or in any other agreement or document related to any
of the foregoing shall be deemed to be read to take into effect the transactions
contemplated by this Amendment.

5.

Conditions Precedent and Effectiveness.  This Amendment shall become effective
as of the date hereof upon receipt by the Collateral Agent of counterparts of
this Amendment (whether by facsimile or otherwise) executed by each of the
parties hereto.

6.

Authorization to Terminate UCC-1.  Upon the effectiveness of this Amendment, the
Collateral Agent hereby authorizes the Company to file (at the expense of the
Released Originator) one or more UCC-3 amendments in the form of Exhibit A
hereto terminating the UCC-1 financing statements identified on Exhibit B
hereto.

7.

Counterparts.  This Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same instrument.

8.

Governing Law.  This Amendment shall be governed by, and construed in accordance
with, the internal laws of the State of New York (without regard to any
otherwise applicable principles of conflicts of law), except to the extent that
the perfection (and the effect

of perfection or nonperfection) of the Company’s interests in the Receivables is
governed by the laws of a jurisdiction other than the State of New York.


9.

Section Headings.  The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[signature pages follow]











IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

SEQUA CORPORATION,
as a Remaining Originator and as initial Servicer





By: /s/ James P. Langelotti

Name: James P. Langelotti

Title: Assistant Treasurer













SEQUA RECEIVABLES CORP.





By: /s/ James P. Langelotti

Name: James P. Langelotti

Title: Vice President/Treasurer











REMAINING ORIGINATORS:




ARC AUTOMOTIVE, INC.

By: /s/ James P. Langelotti

Name: James P. Langelotti

Title: Assistant Treasurer




CASCO PRODUCTS CORPORATION

By: /s/ James P. Langelotti

Name: James P. Langelotti

Title: Assistant Treasurer




CHROMALLOY GAS TURBINE CORPORATION

By: /s/ James P. Langelotti

Name: James P. Langelotti

Title: Assistant Treasurer




MEGTEC SYSTEMS, INC.

By: /s/ James P. Langelotti

Name: James P. Langelotti

Title: Assistant Treasurer




CHROMALLOY CASTINGS TAMPA

CORPORATION

By: /s/ James P. Langelotti

Name: James P. Langelotti

Title: Assistant Treasurer




CHROMALLOY SAN DIEGO CORPORATION

By: /s/ James P. Langelotti

Name: James P. Langelotti

Title: Assistant Treasurer
















RELEASED ORIGINATOR:




SEQUA CAN MACHINERY, INC.

By: /s/ James P. Langelotti

Name: James P. Langelotti

Title: Assistant Treasurer











Acknowledged and Agreed to
as of the date first above written




THE BANK OF NOVA SCOTIA,
as Funding Agent for Liberty Street Funding Corp.



By: /s/ Norman Last

Name: Norman Last

Title: Managing Director











Acknowledged and Agreed to
as of the date first above written




PNC BANK, NATIONAL ASSOCIATION,
as a Funding Agent for Market Street Funding Corporation

By: /s/ John T. Smathers

Name: John T. Smathers

Title: Vice President














Exhibit A




UCC-3 TERMINATION STATEMENT




















Exhibit B




UCC-1 TO BE TERMINATED




Filing Office

Identification Number




Ohio Secretary of State




OH00077328964






